Citation Nr: 1018694	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-23 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for intermittent 
athlete's foot.

2.  Entitlement to service connection for intermittent 
keratosis pilaris. 

3.  Entitlement to service connection for arthralgia. 


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran had active duty service, to include the period 
from January 2005 to March 2006.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
athlete's foot, keratosis pilaris and arthralgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for athlete's foot, arthralgia and keratosis pilaris.  The 
Veteran asserts that these three disabilities began while he 
was in service.  Unfortunately, a remand is required with 
regard to these claims.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claims 
so that he is afforded every possible consideration.  Such 
development would ensure that his due process rights are met.

Athlete's Foot

A review of the Veteran's active duty service treatment 
records show complaints of athlete's foot, to include in May 
2005.  The Veteran's separation examination noted concerns 
with pain in his feet.

While the Veteran received a VA examination in August 2006, 
the Veteran's athlete's foot was not active at the time of 
the examination.  The examiner noted that athlete's foot was 
diagnosed twelve months prior to the examination but did not 
provide a nexus opinion.  

The Board recognizes that where the claimed disorder, such as 
the Veteran's claimed athletes' foot, might be cyclical or 
fluctuating in severity, VA must offer an examination during 
an active stage of the disease.  Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994).  To the extent possible, a VA 
examination should be conducted during an active stage of the 
athlete's foot.

Keratosis Pilaris and Arthralgia 

The Veteran asserts that he is entitled to service connection 
for arthralgia which he asserts began in 2005 and keratosis 
pilaris which began in 2006.

The Veteran's separation examination in March 2006, noted 
complaints of pain in the Veteran's hands and feet.  On VA 
examination in August 2006, the VA examiner noted that 
keratosis pilaris was diagnosed seven months prior to the 
examination, however, provided no nexus opinion regarding 
whether the keratosis pilaris was related to service.  The VA 
examiner also did not examine the Veteran for the purpose of 
evaluating his arthralgia.  

Therefore, a new VA examination should be afforded to the 
Veteran to determine whether the keratosis pilaris is related 
to service and whether the Veteran has a current disability 
with regard to arthralgia that is related to service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and etiology of the 
athlete's foot, keratosis pilaris and 
arthralgia.  Attempt to schedule the 
examination when the Veteran is 
symptomatic.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review.  A notation 
to the effect that this record review 
took place must be included in the report 
of the examination.  The examiner should 
initially state whether the Veteran has a 
current disease and identify the 
disability.  If athlete's foot, keratosis 
pilaris and arthralgia are found, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the disabilities were incurred 
during service or are otherwise 
etiologically related to service.  A 
complete rationale must be given for any 
opinion expressed.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated and a discussion of 
why an opinion cannot be provided should 
be included.

2.  Thereafter, the Veteran's claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
Veteran must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


